Exhibit 10(uuuuu)

ACCESS WORLDWIDE COMMUNICATIONS, INC.

2007 STOCK OPTION PLAN

1. Purposes of Plan. The purposes of this stock option plan, which shall be
known as the Access Worldwide Communications, Inc. 2007 Stock Option Plan, and
is hereinafter referred to as the “Plan”, are (i) to provide incentives for key
employees, directors, consultants and other individuals providing services to
Access Worldwide Communications, Inc. (the “Company”) and its subsidiary or
parent corporations (within the respective meanings of Sections 424(f) and
424(e) of the Internal Revenue Code of 1986, as amended (the “Code”), and
referred to herein as “Subsidiary” and “Parent”, respectively, and such Parent
and each Subsidiary are referred to herein individually as an “Affiliate” and
collectively as “Affiliates”) by encouraging their ownership of the common
stock, $.01 par value, of the Company (the “Stock”) and (ii) to aid the Company
in retaining such key employees, directors, consultants and other individuals
upon whose efforts the Company’s success and future growth depends and in
attracting other such employees, directors, consultants and individuals.

2. Administration. The Plan shall be administered by the Compensation Committee
of the Board of Directors or a subcommittee of the Compensation Committee
appointed by the Compensation Committee, as hereinafter provided (the committee
or subcommittee administering the Plan is hereinafter referred to as the
“Committee”). For purposes of administration, the Committee, subject to the
terms of the Plan, shall have plenary authority to establish such rules and
regulations, to make such determinations and interpretations, and to take such
other administrative actions as it deems necessary or advisable. All
determinations and interpretations made by the Committee shall be final,
conclusive and binding on all persons, including Optionees (as hereinafter
defined) and their legal representatives and beneficiaries.

The Committee shall consist of not fewer than two members of the Board of
Directors. Unless otherwise determined by the Board of Directors, all members of
the Board of Directors who serve on the Committee shall be “Non- Employee
Directors” (as defined in Rule 16b-3 under the Securities Exchange Act of 1934,
as amended) and “outside directors” as defined in Treasury Regulation
(S) 1.162-27(e)(3). The Compensation Committee shall designate one of the
members of the Committee as its Chairman. The Committee shall hold its meetings
at such times and places as it may determine. A majority of its members shall
constitute a quorum. All determinations of the Committee shall be made by a
majority of its members. Any decision or determination reduced to writing and
signed by all members shall be as effective as if it had been made by a majority
vote at a meeting duly called and held. The Committee may appoint a secretary
(who need not be a member of the Committee). No member of the Committee shall be
liable for any act or omission with respect to his service on the Committee if
he acts in good faith and in a manner he reasonably believes to be in or not
opposed to the best interests of the Company.

3. Stock Available for Options. There shall be available for options under the
Plan a total of 2,500,000 shares of Stock, subject to any adjustments which may
be made pursuant to Section 5(f) hereof. A maximum of 2,500,000 of the options
authorized for issuance may be issued as incentive stock options. Shares of
Stock used for purposes of the Plan may be either authorized and unissued
shares, or previously issued shares held in the treasury of the Company, or
both. Shares of Stock covered by options which have terminated or expired prior
to exercise shall be available for further options hereunder. The maximum number
of options which may be granted to any person under the Plan during any fiscal
year of the Company shall not exceed 150,000 shares.

4. Eligibility. Options under the Plan may be granted to key employees of the
Company or any Affiliate, including officers or directors of the Company or any
Affiliate, and to consultants and other individuals providing services to the
Company or any Affiliate (each such grantee, an “Optionee”). Options may be
granted to eligible individuals whether or not they hold or have held options
previously granted under the Plan or otherwise granted or assumed by the
Company. In selecting individuals for options, the Committee may take into
consideration any factors it may deem relevant, including its estimate of the
individual’s present and potential contributions to the success of the Company
and its Affiliates. Service as an employee, director, officer or consultant of
or to the Company or any Affiliate shall be considered employment for purposes
of the Plan (and the period of such service shall be considered the period of
employment for purposes of Section 5(d) of this Plan); provided, however, that
incentive stock options may be granted under the Plan only to an individual who
is an “employee” (as such term is used in Section 422 of the Code) of the
Company or any Affiliate.

 



--------------------------------------------------------------------------------

5. Terms and Conditions of Options. The Committee shall, in its discretion,
prescribe the terms and conditions of the options to be granted hereunder, which
terms and conditions need not be the same in each case, subject to the
following:

(a) Option Price. The price at which each share of Stock covered by an option
granted under the Plan may be purchased shall not be less than the Market Value
(as defined in Section 5(c) hereof) per share of Stock on the date of grant of
the option. The date of the grant authorization of an option shall be the date
specified by the Committee in its grant of the option.

(b) Option Period. The period for exercise of an option shall in no event be
more than ten years from the date of grant, or in the case of any option
intended to be an incentive stock option granted to an individual owning, on the
date of grant, stock possessing more than 10% of the total combined voting power
of all classes of stock of the Company or any Parent or Subsidiary, more than
five years from the date of grant. Options may, in the discretion of the
Committee, be made exercisable in installments during the option period. Any
shares not purchased on any applicable installment date may be purchased
thereafter at any time before the expiration of the option period.

(c) Exercise of Options. In order to exercise an option, the Optionee shall
deliver to the Company written notice specifying the number of shares of Stock
to be purchased, together with cash or a certified or bank cashier’s check
payable to the order of the Company in the full amount of the purchase price
thereof. If the Optionee so requests, shares of Stock purchased upon exercise of
an option may be issued in the name of the Optionee or another person. An
Optionee shall have none of the rights of a stockholder until the shares of
Stock are issued to him.

(d) Effect of Termination of Employment. An option may not be exercised after
the Optionee has ceased to be in the employ of the Company or any Affiliate,
except in the following circumstances:

(i) If the Optionee’s employment is terminated by action of the Company or an
Affiliate, or by reason of disability or retirement under any retirement plan
maintained by the Company or any Affiliate, the option may be exercised by the
Optionee within three months after such termination, but only as to any shares
exercisable on the date the Optionee’s employment so terminates;

(ii) In the event of the death of the Optionee during the three month period
after termination of employment covered by (i) above, the person or persons to
whom his rights are transferred by will or the laws of descent and distribution
shall have a period of one year from the date of his death to exercise any
options which were exercisable by the Optionee at the time of his death; and

(iii) In the event of the death of the Optionee while employed, the option shall
thereupon become exercisable in full, and the person or persons to whom the
Optionee’s rights are transferred by will or the laws of descent and
distribution shall have a period of one year from the date of the Optionee’s
death to exercise such option. The provisions of the foregoing sentence shall
apply to any outstanding options which are incentive stock options to the extent
permitted by Section 422(d) of the Code and such outstanding options in excess
thereof shall, immediately upon the occurrence of the event described in the
preceding sentence, be treated for all purposes of the Plan as nonstatutory
stock options and shall be immediately exercisable as such as provided in the
foregoing sentence.

In no event shall any option be exercisable more than ten years from the date of
grant thereof. Nothing in the Plan or in any option granted pursuant to the Plan
(in the absence of an express provision to the contrary) shall confer on any
individual any right to continue in the employ of the Company or any Affiliate
or interfere in any way with the right of the Company or any Affiliate to
terminate his employment at any time.

(e) Limitation on Transferability of Options. Except as provided in this
Section 5(e), during the lifetime of an Optionee, options held by such Optionee
shall be exercisable only by him and no option shall be transferable other than
by will or the laws of descent and distribution. The Committee may, in its
discretion, provide that during the lifetime of an Optionee, options held by
such Optionee may be transferred to or for the benefit of a member of his
immediate family or to a charitable organization exempt from income tax under
Section 501(c)(3) of the Code. For purposes hereof, the term “immediate family”
of an Optionee shall mean such Optionee’s spouse and children (both natural and
adoptive), and the direct lineal descendants of his children.

 



--------------------------------------------------------------------------------

(f) Adjustments for Change in Stock Subject to Plan. In the event of a
reorganization, recapitalization, stock split, stock dividend, combination of
shares, merger, consolidation, rights offering, or any other change in the
corporate structure or shares of the Company, the Committee shall make such
adjustments, if any, as it deems appropriate in the number and kind of shares
subject to the Plan, in the number and kind of shares covered by outstanding
options, or in the option price per share, or both. In the case of a merger,
consolidation or other transaction pursuant to which the Company is not the
surviving corporation or pursuant to which the holders of outstanding Stock
shall receive in exchange for their shares, shares of capital stock of the
surviving corporation or another corporation, the Committee may require an
Optionee to exchange options granted under the Plan for options issued by the
surviving corporation or such other corporation.

(g) Acceleration of Exercisability of Options upon Occurrence of Certain Events.
The Committee may, in its discretion, provide in the case of any option granted
under the Plan that, in connection with any merger or consolidation which
results in the holders of the outstanding voting securities of the Company
(determined immediately prior to such merger or consolidation) owning less than
a majority of the outstanding voting securities of the surviving corporation
(determined immediately following such merger or consolidation), or any sale or
transfer by the Company of all or substantially all its assets or any tender
offer or exchange offer for or the acquisition, directly or indirectly, by any
person or group of all or a majority of the then outstanding voting securities
of the Company, such option shall become exercisable in full or part,
notwithstanding any other provision of the Plan or of any outstanding options
granted thereunder, on and after (i) the fifteenth day prior to the effective
date of such merger, consolidation, sale, transfer or acquisition or (ii) the
date of commencement of such tender offer or exchange offer, as the case may be.
The provisions of the foregoing sentence shall apply to any outstanding options
which are incentive stock options to the extent permitted by Section 422(d) of
the Code and such outstanding options in excess thereof shall, immediately upon
the occurrence of the event described in clause (i) or (ii) of the foregoing
sentence, be treated for all purposes of the plan as nonstatutory stock options
and shall be immediately exercisable as such as provided in the foregoing
sentence. Notwithstanding the foregoing, in no event shall any option be
exercisable after the date of termination of the exercise period of such option
specified in Sections 5(b) and 5(d).

(h) Registration, Listing and Qualification of Shares of Stock. Each option
shall be subject to the requirement that if at any time the Board of Directors
shall determine that the registration, listing or qualification of the shares of
Stock covered thereby upon any securities exchange or under any federal or state
law, or the consent or approval of any governmental regulatory body is necessary
or desirable as a condition of, or in connection with, the granting of such
option or the purchase of shares of Stock thereunder, no such option may be
exercised unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Board of Directors. The Company may require that any person
exercising an option shall make such representations and agreements and furnish
such information as it deems appropriate to assure compliance with the foregoing
or any other applicable legal requirement.

(i) Other Terms and Conditions. The Committee may impose such other terms and
conditions, not inconsistent with the terms hereof, on the grant or exercise of
options, as it deems advisable.

6. Additional Provisions Applicable to Incentive Stock Options. The Committee
may, in its discretion, grant options under the Plan to eligible employees which
constitute “incentive stock options” within the meaning of Section 422 of the
Code; provided, however, that (a) the aggregate Market Value of the Stock with
respect to which incentive stock options are exercisable for the first time by
the Optionee during any calendar year shall not exceed the limitation set forth
in Section 422(d) of the Code; (b) if the Optionee owns on the date of grant
securities possessing more than 10% of the total combined voting power of all
classes of securities of the Company or of any Affiliate, the price per share
shall not be less than 110% of the Market Value per share on the date of grant
and (c) Section 5(d)(ii) hereof shall not apply to any incentive stock option.
For purposes of the Plan, the Market Value per share of Stock shall be the
closing price on the date of reference, or if the date of reference is a day on
which the or, in case no sale takes place on such date, the average of the
closing high bid and low asked prices regular way, in either case on the
principal national securities exchange on which the Stock is listed or admitted
to trading, or if the Stock is not listed or admitted to trading on any national
securities exchange, the last sale price reported on the National Market System
of the National Association of Securities Dealers Automated Quotation System
(“NASDAQ”) on such date, or the last sale price reported on the NASDAQ SmallCap
market on such date, or the average of the closing high bid and low asked prices
in the over-the-counter market on such date, whichever is



--------------------------------------------------------------------------------

applicable, or if there are no such prices reported on NASDAQ or in the
over-the-counter market on such date, as furnished to the Committee by any New
York Stock Exchange member selected from time to time by the Committee for such
purpose. If there is no bid or asked price reported on any such date, the Market
Value shall be determined by the Committee in accordance with the regulations
promulgated under Section 2031 of the Code, or by any other appropriate method
selected by the Committee.

7. Amendment and Termination. Unless the Plan shall theretofore have been
terminated as hereinafter provided, the Plan shall terminate on, and no option
shall be granted hereunder after May 1, 2017; provided, however, that the Board
of Directors may at any time prior to that date terminate the Plan. The Board of
Directors may at any time amend the Plan or any outstanding options. No
termination or amendment of the Plan may, without the consent of an Optionee,
adversely affect the rights of such Optionee under any option held by such
Optionee.

8. Stockholder Approval of Plan. The establishment of the Plan shall be subject
to approval by a majority of the votes cast thereon by the stockholders of the
Company at a meeting of stockholders duly called and held for such purpose or by
a method and in a degree that would be treated as adequate under the applicable
law of the Company’s state of incorporation, and no option granted hereunder
shall be exercisable prior to such approval.

9. Withholding. It shall be a condition to the obligation of the Company to
issue shares of Stock upon exercise of an option, that the Optionee (or any
beneficiary, transferee or person entitled to act under Sections 5(d) or 5(e)
hereof) pay to the Company, upon its demand, such amount as may be requested by
the Company for the purpose of satisfying any liability to withhold federal,
state or local income or other taxes. If the amount requested is not paid, the
Company may refuse to issue such shares of Stock.

10. Issuance of Certificates; Legends. The Company may endorse such legend or
legends upon the certificates for shares of Stock issued upon the exercise of an
option granted hereunder and may issue such “stop transfer” instructions to its
transfer agent in respect of such shares as, in its absolute discretion, it
determines to be necessary or appropriate.

11. Other Actions. Nothing contained in this Plan shall be construed to limit
the authority of the Company to exercise its corporate rights and powers,
including but not by way of limitation, the right of the Company to grant or
assume options for proper corporate purposes other than under the Plan with
respect to any employee or other person, firm, corporation or association.